DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s response filed on 12/04/2020 has been entered and considered. Upon entering, claims 38-56 are pending.
Response to Arguments
3.	Applicant’s arguments filed on 12/04/2020 have been fully considered but are moot in view of the new ground(s) of rejection as further noted.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 38, 40-41, 46-48, 50-51, and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Perryman et al. (US 10,369,369), in view of Novak et al. (US 2010/0181961).
Regarding claim 1, Perryman teaches a power receiving device (see figure 2: device 114) comprising:  a control unit (fig. 2: 242, 250) electrically connected directly to a power generating unit (fig. 2: rectifier 244), wherein the control unit (250) is configured to: receive power from the power generating unit (244), the power comprises an output current and an output voltage (see col. 12, lines 1 -13, the waveform conditioning circuitry may include a rectifier, which rectifies the signal received by the RX antenna. The rectified signal may be fed to the controller). 
However, Perryman does not explicitly teach detect, after the control unit receives the power, an amount of the output current that is in the power, and control, after the control unit detects the amount of the output current, the power generating unit in a manner that causes the power generating unit to set the amount of the output current to a current-limiting value.
Novak teaches the controller 214 may be coupled to a voltage regulator 240, a current limiter 242, or a combination thereof to control the amount of power delivered on the power in signal 226 relative to the supplied DC in 415. In addition, some exemplary embodiments may include a current detector 252 and a voltage detector 250 coupled to the power in signal 226 and used to provide feedback to the controller regarding the consumption of power, (see figure 7 and par. [0064]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Novak into the power 
Regarding claim 40, further Novak discloses the power receiving device, further comprising: a battery that stores the power, (see par. [0033], the receiver 108 may include a matching circuit 132 and a rectifier and switching circuit 134 to generate a DC power output to charge a battery 136).
Regarding claim 41, further Novak discloses the power receiving device, further comprising: a charge controller that controls a charging operation of the battery, (see figure 5: 316; and par. [0055-0058]).
Regarding claim 46, further Novak discloses the power receiving device (300), wherein the power generating unit (304, 308, 312, 314, 316)  configured to: convert a signal into the power after the power receiving circuitry receives the signal wirelessly from a power feeding device, (200), (see figures 4 and 5, and par. [0049-0051], receive circuitry 302 provides an impedance match to the receive antenna 304. Receive circuitry 302 includes power conversion circuitry 306 for converting a received RF energy source into charging power for use by device 350).
Regarding claim 47, further Novak discloses a feed system comprising: the power receiving device (108, 118, 136); and the power feeding device (104, 114), (see figure 2).
Regarding claim 48, Perryman teaches a method of controlling a power receiving device (see figure 2: device 114), the method comprising: receiving, from a power generating unit (fig. 2: rectifier 244) by a control unit (fig. 2: 242, 250) that is electrically connected directly to the power generating unit (244), (see figure 2), power comprising 
However, Perryman does not explicitly teach detecting, by the control unit after the control unit receives the power, an amount of the output current that is in the power, and controlling, by the control unit after the control unit detects the amount of the output current, the power generating unit in a manner that causes the power generating unit to set the amount of the output current to a current-limiting value.
Novak teaches the controller 214 may be coupled to a voltage regulator 240, a current limiter 242, or a combination thereof to control the amount of power delivered on the power in signal 226 relative to the supplied DC in 415. In addition, some exemplary embodiments may include a current detector 252 and a voltage detector 250 coupled to the power in signal 226 and used to provide feedback to the controller regarding the consumption of power, (see figure 7 and par. [0064]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Novak into the method of Perryman in order to provide a detection unit that detects power received.
Regarding claim 50, further Novak discloses the method, further comprising: storing, by a battery, the power, (see par. [0033], the receiver 108 may include a matching circuit 132 and a rectifier and switching circuit 134 to generate a DC power output to charge a battery 136).
Regarding claim 51, further Novak discloses the method, further comprising: controlling, by a charge controller, a charging operation in the battery, (see figure 5: 316; and par. [0055-0058]).
Regarding claim 56, further Novak discloses the method, further comprising: converting, by the power generating unit (304, 308, 312, 314, 316), a signal into the power after the power receiving circuitry receives the signal wirelessly from a power feeding device (200), (see figures 4 and 5, and par. [0049-0051], receive circuitry 302 provides an impedance match to the receive antenna 304. Receive circuitry 302 includes power conversion circuitry 306 for converting a received RF energy source into charging power for use by device 350).
6.	Claims 39 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Perryman et al. (US 10,369,369), in view of Novak et al. (US 2010/0181961) and further in view of Chernokalov et al. (US 2013/0062965).
Regarding claim 39, the combination of Perryman and Novak teach the power receiving device, but Perryman and Novak do not explicitly teach further comprising: a load electrically connected directly to the control unit, wherein the load is configured to receive the output voltage from the control unit.
Chernokalov teaches the controller 125 uses the detected current and the detected voltage of the output terminal to compute an amount of power transferred to the load, (see figure 1 and par. [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Chernokalov into the 
Regarding claim 49, the combination of Perryman and Novak teach the method, but Perryman and Novak do not explicitly teach further comprising: receiving, by a load electrically connected directly to the control unit, the output voltage from the control unit.
Chernokalov teaches the controller 125 uses the detected current and the detected voltage of the output terminal to compute an amount of power transferred to the load, (see figure 1 and par. [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Chernokalov into the method of Perryman and Novak in order to provide an amount of power transferred to the load from the controller.
7.	Claims 42 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Perryman et al. (US 10,369,369), in view of Novak et al. (US 2010/0181961) and further in view of Tanabe (US 9,595,838).
Regarding claim 42, the combination of Perryman and Novak teach the power receiving device, but Perryman and Novak do not explicitly teach further comprising: an electronic circuit that receives the power from the battery.
Tanabe teaches the battery can supply the power used for performing a predetermined process to the electronic apparatus, (see figure 2 and col. 16, lines 44 – 47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Tanabe into the power 
Regarding claim 52, the combination of Perryman and Novak teach the method, but Perryman and Novak do not explicitly teach further comprising: receiving, by an electronic circuit, the power from the battery.
Tanabe teaches the battery can supply the power used for performing a predetermined process to the electronic apparatus, (see figure 2 and col. 16, lines 44 – 47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Tanabe into the method of Perryman and Novak in order to provide a circuit that receives the power from a battery.
Allowable Subject Matter
8.	Claims 43-45 and 53-55 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claims 43 and 53 is allowed because the prior art of record taken alone or in combine fails to teach or fairly suggest “wherein the control unit is configured to: control, after an elapse of a predetermined time since the output voltage becomes equal to or higher than a predetermined voltage, the power generating unit in a manner that causes the power generating unit to set the amount of the output current to the current-limiting value.” Claims 44 and 54 is allowed because the prior art of record taken alone or in 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        
/TOAN T VU/Primary Examiner, Art Unit 2836